Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered July 14, 1999, *398which, inter alia, denied plaintiffs motion to set aside the parties’ separation agreement, incorporated but not merged into their judgment of divorce, and/or upwardly modify its maintenance provisions, unanimously affirmed, without costs.
Relief in the nature of setting aside the parties’ separation agreement was properly denied since the agreement is not manifestly unfair to plaintiff, and no evidence was adduced tending to show that it was the result of fraud or other inequitable conduct by defendant (see, Luftig v Luftig, 239 AD2d 225, 227). Nor does plaintiff adduce any evidence of “extreme hardship” such as might warrant an upward modification of the maintenance amounts of the agreement (Domestic Relations Law § 236 [B] [9] [b]; see, id., at 227-228). We have considered and rejected plaintiffs other arguments. Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.